 In the Matter of BRADFORD DYEING ASSOCIATION (U. S. A.) (a Corpo-ration)andTEXTILEWORKERS' ORGANIZINGCOMMITTEE OF THEC. I. O.Case No. C-265.-Decided December ^?2, 1937Textile Dyeing, Printing, and Finishing Industa y-Interference, Restraint, orCoercion:expressed opposition to outside labor organizations ; attempt to per-suade employees not to join or to resign fromunion-Discrimination:dis-charge-Company Dominated Union:domination and interference with estab-lishment and administration of ; support ; sponsoring and fostering growth of ;disestablished as agency for collective bargaining-UnitAppropriate for Collec-tive Bargaining:production and maintenanceworkers-Representatives:proofof choice ; membership inunion-Collective Bargaining:refusal to negotiatewith representatives ; dilatory tactics ; attempt to destroy union's majority--Reinstatement Ordered-employees discharged-BackPay:awardedMr. Edward Schneider,for the Board.Greenough, Lyman c Cross,byMr. George Paul SladeandMr. T.Dexter Clarke,of Providence, R. I., for the Respondent.Mr. John Ferguson,ofWesterly, R. I., for the Federation.Mr. J. Mark Jacobson,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by the Textile Workers' Organizing Com-mittee, herein called the T. W. O. C., the National Labor RelationsBoard, herein called the Board, by the Regional Director for the FirstRegion (Boston, Massachusetts), issued its complaint dated June 30,1937, against Bradford Dyeing Association (U. S. A.), Bradford,Rhode Island, herein called the respondent.The complaint andnotice of hearing thereon were duly served upon the respondent. Thecomplaint alleged that the, respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the National LaborRelations Act, herein called the Act.The respondent in its answerdated July 6, 1937, denied each and every material allegation of thecomplaint.604 DECISIONS AND ORDERS605Pursuant to notice,a hearing was held in Westerly,Rhode Island,on July 12 to 16, 1937,beforeW. P. Webb, the Trial Examiner dulydesignated by the Board.A written motion to intervene in this pro-ceeding wasfiled with theRegional Director by B. D.A. Employees'Federation,herein called the Federation, and was resubmitted at thehearing; the Trial Examiner granted this motion with certain re-strictions relative to the intervenor's role in this proceeding,agreedupon by counsel for the Federation,the respondent,and the Board,At the outset of the hearing the respondent resubmitted the follow-ing motions which it had previously filed with the Regional Director:(a) "Special Appearance and Motion to Dismiss",contesting thejurisdiction of the Board upon the ground that the respondent is notengaged in interstate commerce;(b)motion to dismiss portions ofthe complaint as improperly drafted; and(c)motion for a bill ofparticulars.These motions were denied by the Trial Examiner.'During the hearing, paragraphs 10 and 11 of the complaint were,upon motion,amended by changing the date therein from April 23,1937, to April 16, 1937.The Board,the respondent,and the Federation were representedby counsel.Full opportunity to be heard,to examine and cross-examine witnesses,and to produce evidence bearing upon the issueswas afforded to the respondent.The Federation was permitted toexamine witnesses and to produce evidence within the scope of theprocedural arrangements agreed to by the Federation upon the grant-ing of its motion of intervention.Subsequent to the hearing therespondent filed requests for findings of fact and law.On October 16, 1937, theTrialExaminer filed an IntermediateReport finding that the respondent had committed unfair labor prac-tices affecting commerce- within the meaning of Section 8 (1), (2),(3), and(5) and Section 2 (6) and (7) of the Act. Exceptions to theIntermediate Report were thereafter filed by the respondent and theFederation.The Board has reviewed the ruling of the Trial Examiner on mo-tions and on objections to the admission and exclusion of evidenceand finds that no prejudicial errors were committed.Those rulingsare hereby affirmed. As set forth below,wealso find that the evidencesupports the findings and conclusions made by theTrialExaminerin his Intermediate Report that the respondent has engaged in unfairlabor practices affecting commerce within the meaning of Section8 (1), (2), (3),and (5),and Section 2 (6) and(7) of the Act.Upon the entire record in the case, the Board makes the following :'During the hearing the respondent renewed its motion to dismiss on the ground thatthe respondent is not engaged in interstate commerce and that, therefore, the Boardlacks jurisdiction.The Trial Examiner denied this motion.0 606NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, a Rhode Island corporation, has its plant andprincipal office at Bradford, Town of Westerly, Rhode Island, andan office in New York City. The majority of its stock is owned bystockholders of Bradford Dyeing Association, Ltd., of England; andthe two companies have an interlocking directorate.The respondent is engaged in the business of dyeing and finishingcotton, rayon, and acetate piece goods, and employs over 700 workersat its Bradford plant.2 It has about 200 customers, more than one-half of whom are located outside the State of Rhode Island.Thesecustomers, known in the trade as converters, purchase unfinishedcloth, or grey goods, from textile mills and ship them to the respond-ent's Bradford plant, together with dyeing, finishing, and reshipmentinstructions, retaining title to the goods throughout the finishingprocess.The grey goods arrive at the plant by railroad 8 and truckin cases and bales containing cloth in lengths ranging from 20 to 120yards.As a general rule, processing instructions arrive with thegoods or very. soon thereafter.The goods are then taken into the"grey room" and opened; the pieces sewed together to provide a con-tinuous flow of the goods into the dyeing vats; and after it has beendyed and finished, the cloth is inspected, folded, and packed forshipment.From the time the grey goods arrive at the plant untilthe finished cloth is shipped out in accordance with the converter'sinstructions, the respondent's operations are practically continuous.During 1936 the respondent processed 23,745,747 yards of cottoncloth and 33,685,199 yards of rayon cloth; and during the first sixmonths of 1937 the respondent processed 12,282,922 yards of cottoncloth and 16,930,914 yards of rayon cloth.More than one-half of thiscloth came from points outside the State of Rhode Island ;4 and about90 per cent of the finished cloth was shipped to points outside theState of Rhode Island. In addition, the respondent in 1936 sold onits own account 588,000 yards of remnants, secured during the finish-ing process, and about 90 per cent thereof were shipped to pointsoutside the State of Rhode Island, principally to a single customer inNew York City.During 1936 the respondent purchased 325,111 pounds of colors anddyestuffs at a price of $355,856.Forty per cent of these essential sup-plies came from points outside the State of Rhode Island.2During 1935 the respondent paid out in wages, exclusive of salaries,$604,614.68,and in 1937 its monthly pay roll was approximately$75,000.8 The respondent has a spur track connecting with the New York, New Haven & Hart-ford Railroad.'Over one-half of the respondent's income was secured from work done on goods ar-riving from other states.0 DECISIONS AND ORDERS607On December 23, 1935, George Summersby, president of the re-spondent, in a sworn declaration in conjunction with the respondent'sregistration of its trade mark, "B. D. A. Mel Brae", stated that "saidtrade mark is used by said corporation in commerce among the severalStates of the United States." The respondent did not deny that it isstill using this trade mark.The dyeing and finishing industry, of which the respondent is animportant member; forms a bottle-neck for the textile industry be-tween the producers and the consumers of cloth; and a labor dispute athat clogged up this bottle-neck would create chaos in the entire tex-tile industry.The market for finished textiles depends upon the un-interrupted operation of the dyeing and finishing branch of the in-dustry; and the stoppage of these processing plants would deprivethe needle trades and other consumers of finished cloth of the goodsessential to their production, would cause the grey goods to pile upat the cotton and rayon mills, and would, in turn, compel the latter todiminish their production of cloth and their orders for raw materials.The flow of commodities in interstate commerce would thus be widelyaffected .7II.THE UNIONSThe Textile Workers' Organizing Committee, affiliated with theCommittee for Industrial Organization, herein called the C., 1. 0., isa labor organization. It admits to membership all the employees ofthe respondent, except supervisory and clerical employees.The B. D. A. Employees' Federation, affiliated with AssociatedWorkers of Printing, Finishing and Allied Industries, is a labororganization. It admits to membership all non-supervisory employeesof the respondent.'III.THE UNFAIR LABOR PRACTICESA. The DischargesPercy Schofield, until his discharge on April 16, 1937, was em-ployed by the respondent for five or six years as a "jigger", or dyeingmachine operator.Edward Nelson, until his discharge on April 3,1937, was employed by the respondent for two years as a carpenter.Schofield became interested in the T. W. O. C. on March 27, 1937,when he attended a meeting of that organization in a nearby com-'The respondent'splant is medium sized, compared to similar dyeing and finishingplants in the United States.OThe record indicates that the 1929 strike at the respondent's plant stopped all ship-ments thereto and therefrom'For a mole complete description of the textile dyeing and finishing industry seeMet-ter of Martin Dyeing and Finishing CompanyandFederation of Dyers,F'enishera,Print-eis and Blcacheisof America. 2 N.L. R. B. 403. Board's Exhibit No. 9. 608NATIONAL LABOR RELATIONS BOARDmunity.That night he secured and had signed by employees of therespondent eight T. W. O. C. membership cards. The next day Scho-field got 700 more cards and on March 29 he took the cards to therespondent'splant and gave one-half of them to Nelson.Withinthree days they distributed all the cards among the respondent'semployees,and then secured an additional 1,000T.W. O. C. mem-bership cards, which they similarly distributed.On the night of April 1 and while he was off duty, Nelson, contraryto the rules of the respondent,visited the plant in order to get someT.W. O. C. membership cards that employees had signed and leftfor him.On April 2 George Summersby,president and general managerof the respondent,stopped Schofield at work and discussed with himthe work of the "jiggers"and then raised the matter of C. I. O.activities at the plant.Summersby told Schofield that he could seeno value in an outside labor organization and suggested the forma-tion of a shop union.Schofield replied that he had never seen a shopunion that was any good. This was the first time that Schofieldhad heard any reference to a local or shop union in the plant.Duringthis conversation Nelson approached them, and Schofield introducedhim to Summersby as one who was assisting him in organizing therespondent's employees for theT.W: O. C.About 10: 30 A. M. that same day, Silvia,the respondent's pay-master, told Nelson that Summersby wanted to see him at his officeduring the day.Silvia knew that Nelson was organizing for theT.W. O. C. and endeavored to ascertain the names of other employeesactive in the union.During the afternoon of April 2,a conference was held at Sum-mersby's office among Summersby,Schofield, and three other"jiggers"to discuss possible adjustment in the pay of the"jiggers".Again,Summersby brought up the C. I. 0., and told the conferees thathe would notrecognizea C. I. O.union andthat a shopunion wasmore desirable.During thisconference,Nelson entered the office,stating that he had heard that a union organization committee wasmeeting withSummersby.Summersby ordered Nelson out of theoffice, telling him that the conference did not concern him and re-marking after Nelson's departure that Nelson was a troublemakerand that he did not like Nelson.About 3 o'clock that same afternoon,just before he went off duty 8Nelson was told by Greenhalgh,the respondent's watchman, thatSummersby wanted to see him at the office.Nelson, after waitingan hour and a half, was finally called in by Summersby.SummersbytoldNelson that he knew that Nelson had been in the plant the8The first shiftworked from7 A. M. to 3 P. M. DECISIONS AND ORDERS .609previous night, but that he would not be punished for violating therules in so doing.Summersby inquired of Nelson what was thetrouble at the plant and what need there was for union organiza-tion; and he remarked that if the workers were organizing why theydid not organize a local union.This was the first mention thatNelson had heard of a local union at tho plant. Summersby toldNelson that he would cooperate with a local union and suggestedthat Nelson participate in the formation of such an organization.Summersby knew that a T. W. O. C. committee of the respondent'semployees was meeting that night for the purpose of drafting abargaining agreement to be presented to the respondent; and Sum-mersby asked Nelson to put before this committee the suggestionthat a local rather than a C. I. O. union be formed.When Nelsondid not respond favorably to Summersby's proposal of a local union,the latter told him : "You are a pretty young fellow, Nelson, and ifyou keep doing what you are doing you are going to land in jail."On the morning of April 3, Nelson arrived at work early andanswered inquiries from individual workers concerning the com-mittee meeting of the previous night.Nelson testified that he startedwork at seven o'clock by assisting a worker, Alex Thompson, insome work and then started a job which he had previously beeninstructed to do that day.At 7:25 A. M. Dudley, the carpenterforeman, saw Nelson and asked him when he intended to begin hiswork.Dudley testified that he caught Nelson talking to other menat work and that he could not get Nelson to begin work until 7: 30A. M., and that he reported Nelson to Pierce, his superior and chiefengineer.Dudley admitted that between 7: 00 and 7:25 o'clock, eventhough he had not seen him do so, Nelson might have been workingon a job with Thompson. Dudley further admitted that, althoughon previous occasions Nelson had started work late or quit early andhad talked to men during working hours, he had not reported him.Dudley stated, moreover, that on these previous occasions Nelson hadconversed with the men about ordinary subjects, whereas on the morn-ing of April 3 he talked to them about the union; and that this timehe "got sore".Pierce admitted that he had seen men at work talkingto one another, but had never discharged or laid off anyone for doing so.About three o'clock that same afternoon Dudley told Nelson thatSummersby wanted to see him, and they went to the main office.Dudley testified that before he left the office he heard Summersby askNelson if he had decided some question which they had discussed theprevious afternoon and that, when Nelson replied in the negative,Summersby said : "Well, then, if you can't give me a satisfactoryanswer on that, I have thought it over and I have decided to lay youoff for two weeks and let you think it over."Nelson testified that 610NATIONAL LABOR RELATIONS BOARDSummersby was referring to his proposal that Nelson present to theplant committee the formation of a local union; and that, when hereported that the committee had rejected that suggestion, Summersby"got sore", accused him of starting work late and of violating com-pany rules by returning to' the plant after working hours, impliedthat he may have been at the plant at night in order to steal, and laidhim off for two weeks to "cool off" on the ground that Nelson was"too excited about the whole thing." Summersby's version of thisconversation was somewhat different.Summersby testified that onApril 2 he had told Nelson that his union activities did not interesthim, but had reprimanded him for ungentlemanly conduct and insub-ordination demonstrated in his interrupting the talks with Schofieldand the committee of "jiggers" earlier that day, and that, on April 3when Dudley had told him that he could not get Nelson to begin hiswork on time and that Nelson was a nuisance around the plant, hefelt that Nelson was not only insubordinate but also defiant.Dudley testified that Nelson was a very good workman.Nelson did not apply for reinstatement at the end of the two weekperiod because Bernard, United States Department of Labor concilia-tor, and Salerno, head of the Rhode Island branch of the T. W. O. C.,after two conferences with Summersby told Nelson that the respond-ent would not take him back. Summersby admitted telling Bernard :"I couldn't take back either one of them [Nelson and Schofield]because it would break down the discipline of our plant."A careful weighing of all the testimony, in the light of the circum-stances set forth hereafter, leads us to the -conclusion that therespondent discharged Nelson because of his activities on behalf ofthe T. W. O. C.Schofield was laid off or discharged on April 6 under the follow-ing circumstances.During the evening of April 4, a T. W. O. C. massmeeting of the respondent's employees was held at which Schofieldand Nelson conspicuously sat on the platform along with theT.W. O. C. organizers and speakers.And on April 5 Schofieldcontinued to distribute union membership cards among the respond-ent's employees.On April 6 about 2:25 P. M. Schofield was toldthat Summersby desired to see him at his office. Schofield testifiedthat Shawn, second hand or assistant foreman, gave him the messageand that immediately thereafter Hopwood, boss dyer, repeated it tohim and gave him permission to wash up before going to Sum-mersby's office.Hopwood at first denied seeing Schofield at thattime, but upon cross-examination stated that he could not rememberwhether he had seen Schofield at the jig. Schofield went to the lockerroom, washed, and changed his clothes.While he was in the lockerroom, Schofield met two workers, Nicholas and Johnson, and, con-trary to the respondent's rules, they all smoked. DECISIONS AND ORDERS611At this point Hopwood, contrary to his usual custom, entered thelocker room and caught Schofield smoking.He did not see, accordingto his testimony, the other two men smoking. Nicholas, testifying asa witness for the respondent,° stated that just before Hopwood en-tered the room he had put out his cigarette and that Johnson waspartially hidden behind the lockers where very likely his smokingwould not have been seen by Hopwood. Nicholas testified that heheard Hopwood, at the time he caught Schofield smoking, say thathe "had him now." Hopwood attempted to explain away this re-mark by stating that he had been searching the plant for Schofieldin order to give him Summersby's message.However, this explana-tion does not conform to the fact that approximately fifteen minutespreviously the message had actually been delivered to Schofield.Although the respondent forbade smoking anywhere within the,plant except the main office, the rule had not been vigorously en-forced.The record indicates that employees had openly broken therule without being caught, or had actually been caught by foremenwho, however, had not reported them.Hopwood testified that hehad caught four employees smoking and that in each instance hehad personally laid off the guilty worker.10 In Schofield's case,however, Hopwood personally did not discipline him but, contraryto his usual practice, reported him to Pawson, the respondent's vice-president.Schofield went directly from the locker room to Summersby's office;and while he waited in the outer office, Summersby learned thatSchofield had been caught smoking.Without informing Schofieldwhy he had asked him to come to the office, although two of his supe-riors had told him to report to him, Summersby merely remarkedthat Schofield knew what the respondent generally did to men caughtsmoking and that he could not expect any more leniency than any-one else.Schofield testified that he was laid off for two weeks; Sum-mersby, that he then and there discharged Schofield. In any event,Schofield did not apply for reinstatement because, as stated above,Summersby told Bernard and Salerno that the respondent would notreemploy him.On April 2, Summersby had praised Schofield and held him up asa model for Nelson to follow.To refute the charge that Schofield and Nelson had been dis-charged for reason of their T. W. O. C. organization activities, theeThat night Nicholas informed Schofield that immediately after the locker room inci-dent Hopwood told him : "If anything comes of this,Iwant you to be a witness thatSchofield was smoking"Hopwood admitted telling Nicholas to remember that he hadseen Schofield smoking10Eight months before this locker room incident Schofield had been laid off two weeksfor violating the "no smoking" rule. 612NATIONAL LABOR RELATIONS BOARDrespondent introduced evidence that on April 8 an employee namedRhodes, while under the influence of liquor, had unsuccessfully at-tempted to organize a sit-down strike at the plant, that Pawson"cooled" him off, and that the respondent did not discharge him.This attempt to show that the respondent did not discriminateagainst employees active in the T. W. O. C., however, is not veryconvincing.By April 8, the Federation, discussed below, had becomeestablished and the threat of the T. W. O. C. had passed.Moreover,Rhodes himself became a member of the Federation and Ashworth,,the temporary president of the Federation, interceded on his behalfwith the respondent.We find that Percy Schofield and Edward Nelson were dischargedfor the reason that they had joined and assisted the T. W. O. C.They have secured no other regular or substantially equivalent em-ployment since their discharge.Inasmuch as their employmentswere terminated by unfair labor practices, they at all times thereafterretained their status as employees of the respondent within the mean-ing of Section 2 (3) of the Act.B. The FederationThe above recital of facts indicates that on April 2 Summersbysuggested to Nelson, Schofield, and a committee of "jiggers" theformation of a shop or local union, that he then expressed his hos-tility to the T. W. O. C., and that he asked Schofield and Nelson toparticipate in the organization of a shop or local union.On the morning of April 6, about eleven o'clock, 12 or 14 em-ployees from different departments of the plant, selected by theirbosses, met with Summersby and Pawson in Summersby's office, pre-sumably to discuss certain grievances.Among other things theydiscussed unions in general, and in particular the merits of theT.W. O. C. and shop unions. Several of the employees present atthis conference-including Potter, who was selected temporary sec-retary of the Federation-testified that Summersby declared thathe would not recognize the C. I. O. and advised them to form a localunion.During this meeting the conferees saw on Summersby's tablecertain packages; and when Summersby and Pawson left the room,they opened these packages.The packages contained literaturesigned by the "Committee for Organization of the B. D. A. Em-ployeesFederation" and membership cards for the Federation.None knew where the literature and cards came from or who hadordered and paid for their printing.Nor did the respondent duringthe hearing explain the presence of the cards and literature onSummersby's table.Before this conference adjourned Ashworth was chosen temporarypresident of the Federation and Potter, temporary secretary.Pot- DECISIONS AND ORDERS613ter secured Summersby's permission to pass out Federation litera-ture and membership cards during working hours among the em-ployees at the plant, and he posted Federation notices on the plantbulletin board.During the afternoon of April 6 a second Federation organizationmeeting was held at the respondent's office for the benefit of somesecond shift employees and for the purpose of counting the Federa-tion cards that had already been signed and returned by the work-ers.William Durfee, Jr., a first shift employee, testified that aboutfour o'clock that afternoon Silvia, respondent's paymaster, visitedhim at home and inquired how deep he was in the C. I. O. and that,when he replied that he was not active, Silvia asked him if he wouldbe willing to talk to Summersby. Silvia and Durfee drove to theplant; and Durfee and Summersby talked about the C. I. O. andlocal unions.Summersby then told Durfee that a committee hadgotten together to form a local union because he had told its mem-bers that he would not recognize the C. I. O. but would cooperatewith a local union.Summersby stated that he was sorry thatDurfee had been left out of the morning meeting. Summersby pre-ceded Durfee into the next office, where the afternoon meeting wasthen being held, in order to ask the committee members if they wouldmind Durfee joining them.When Durfee entered the meeting, Ash-worth stated the purposes of the meeting; Summersby again ex-plained the advantages of a local union and the bad features of theC. I. 0.; and again Federation literature and membership cards weredistributed.It is significant that the respondent made no attempt tocross-examine Durfee.On the afternoon of April 7, before the first shift went off duty,the Federation held a mass meeting in the respondent's shippingroom attended by about 200 men. The employees were told to attendby their foremen and they were paid by the respondent for the timespent at the meeting.Both Ashworth and Summersby addressedthe meeting.Several witnesses testified that Summersby told theemployees he would not recognize the C. I. O. and he favored a shopunion.During and after this meeting, supervisory employees ofthe respondent passed out Federation membership cards.During the next two days a large number of Federation cards weresigned by the workers; and on April 9 the Federation had secured484 members, many of whom had previously joined the C. I. O.Onthat day the Federation officers and organization committee met, withSummersby's permission, in the respondent's grey room and prepareda letter to the respondent advising that the Federation had signedup a majority of the plant's employees and requesting that the Fed-eration be recognized as sole -bargaining agent for the respondent'semployees.Ashworth took the letter and the Federation cards into 614NATIONAL LABOR RELATIONS BOARDSummersby's office.Ashworth testified that Summersby and Silviachecked the number of Federation cards against the respondent's payroll, but did not compare signatures.Ashworth left the cards withSummersby for about a week ; nevertheless, that same day the re-spondent by letter granted the Federation recognition as exclusivebargaining representative for its employees.Thereafter Ashworthdiscussed a number of minor grievances with Summersby and ad-justed them in a few instances.On April 11 the Federation elected permanent officers. Subse-quently, meetings of the Federation executive committee were heldat the Bradford Social Club, which property was owned by therespondent.The Federation paid no rent for the use of that meetingplace.Potter testified that, with the permission of the respondent'swatchman, he had used the respondent's automobile for Federationpurposes.On April 23 the Federation voted to affiliate with AssociatedWorkers of Printing, Finishing and Allied Industries, which hadbeen organized on April 3, 1937; and on May 22 the Federation re-ceived its charter.Prior to this affiliation, the Federation possessedno charter, constitution, or by-laws.Potter, who testified that he had helped organize-the Federationpartly to prevent the success of the T. W. O. C., admitted that theFederation affiliated with the Associated Workers in order to proveto the respondent's employees that the Federation was not a com-pany union.The following instances are also significant in evaluating the laborpractices of the respondent.After the discharge of Nelson, Sum-mersby saw Nelson putting up C. I. O. posters along the town high-ways and tore them down. Summersby called in and reprimandedan employee named Kenyon for having a C. I. O. card on the backof his automobile, and told him that he would not recognize thatunion.On April 11 Summersby inserted in the Westerly Sun, alocal newspaper, an advertisement, entitled "The Strike That Failed";in which he drew analogies to the failure of a Bethlehem Steel Com-pany strike "instigated by ,unlawful C. I. O. agitators."And onApril 25 Summersby gave a scare statement to the Westerly Sunthat the respondent's parent corporation, because of labor unrest, wasconsidering the transfer of machinery from the Bradford plant toEgypt.We, find that the respondent has participated in, dominated andinterfered with the formation and administration of the Federationand that by intimidation and coercion compelled its employees tojoin the Federation, contrary to the provisions and intent of Section8 (1) and (2) of the Act. DECISIONS AND ORDERS615C.Refusal to, Bargain CollectivelyThe complaint alleged that the production and maintenance de-partments at the respondent's Bradford plant constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act. The respondent in its answer,although questioning their materiality, admitted the above allega-tions."We find that a unit composed of all the production and mainte-nance employees at the respondent's Bradford plant, except super-visory and clerical employees, would, insure to the respondent'semployees the full benefit of their right to self-organization andotherwise effectuate the policies of the Act, and constitutes a unitwhich is appropriate for the purposes of collective bargaining withrespect to rates of pay, wages, hours of employment, and other con-ditions of employment.The record indicates that by April 4, 465 or 467 of the respond-ent's employees in the appropriate unit had signed T. W. O. C. mem-bership cards and that there were less than 780 employees in theappropriate unit.On or before April 10, 481 employees of therespondent signed up with the T. W. O. C. Although the originalT.W. O. C. membership cards were not introduced into the record,counsel for the respondent and the Federation compared a type-written T. W. O. C. membership list with the original signed mem-bership cards; counsel for all parties agreed that this typewritten list,which was admitted as an exhibit, was a true and correct list of thenames appearing on the T. W. O. C. membership cards and that thetotal number of such names was 482.The record further indicates that as early as April 2 the respondentknew that the T. W. O. C. had signed up a majority of the employeesat the plant.On the afternoon of that day Nelson, while waiting tosee Summersby, told one of the employees on the respondent's, officestaff that over 60 per cent of the workers had already signed up withthe T. W. O. C. The record indicates that Summersby was welladvised at all times as to what progress the T. W. O. C. was makingin its organization drive.On the evening of April 2, a committee composed of Nelson, Scho-field, and other representatives from the various departments of therespondent's plant met for the purpose of drafting a proposed bar-gaining agreement between the T. W. O. C. and the respondent.Summersby knew beforehand about this meeting and its purpose,inasmuch as he suggested to Nelson that he lay before the meetingthe suggestion that a shop union be organized.The discharge of"The respondent stated that it uses the term "processing department"forwhat thecomplaint calls the"production department."67573-38-vol iv-40 6 16NATIONAL LABOR RELATIONS BOARDNelson on April 3, when he refused to reconsider Summersby's shopunion suggestion, and of Schofield only two working days later,forestalled an immediate bargaining demand by the T. W. 0. C.shop committee.On April 2 and at all times thereafter Summersby emphaticallyinformed the respondent's employees, including Schofield and Nelson,that the respondent would not recognize or deal with the T. W. 0. C.The language and actions of the respondent rendered futile anyimmediate demand by the T. W. 0. C. for collective bargaining withthe respondent.Further, on April 8 or 13 Salerno, head of the Rhode Island branchof the T. W. 0. C., had a conference at Providence with Summersbyand Bernard of the United States Department of Labor, at whichthey discussed the discharge of Schofield and Nelson and possiblecollective bargaining between the respondent and T.W. 0. C.12Summersby stated at this meeting that he would negotiate with theT.W. 0. C. if it had a majority of the employees, and told Salernoto see his attorney, Cross.Thereafter, Salerno talked with Cross,who told him that the T. W. 0. C. would not be able to accomplishanything in the way of collective bargaining with the respondent.Nevertheless, on April 16 Salerno went to Westerly and again con-ferred with Summersby and Bernard. Salerno told Summersby thatthe T. W. 0. C. had a majority of the plant and offered to show themembership cards to Bernard and to have Bernard check the nameson the cards against the respondent's pay roll.This offer Summersbyrejected.During this conference Salerno handed Summersby a type-written draft of a proposed bargaining agreement. Summersby saidthat he would look it over, for what it was worth, but that theFederation.We find that at all times since April 4, 1937, the majority of therespondent's employees in an appropriate unit had designated theT.W. 0. C. as their bargaining agent.The respondent contendsthat subsequent to the above date many of its employees revoked theauthority of the T. W. 0. C. to represent them and that by April 9amajority of the employees had authorized the Federation to actas their bargaining representative.However, the record is clear that,had it not been for the unfair labor practices of the respondent inorganizing and fostering the Federation and in persuading, intimi-dating, and coercing its employees to join the Federation and leavethe T. W. 0. C., the respondent's employees would have remainedmembers of the T. W. 0. C. The unfair labor practices of the re-spondent cannot operate to change the bargaining representative pre-12 Salerno fixes the dateas April 8 and recalled that it was vnmediately after Schu-s dlschaigesSummersby fixed the date as April 13 DECISIONS AND ORDERS617viously selected by the untrammelled will of the majority.Accord-ingly, we find that on April 4, 1937, and at all times thereafter, theT.W. 0. C., pursuant to Section 9 (a) of the Act, was the exclusiverepresentative of all the employees in the appropriate unit for pur-poses of collective bargaining in respect to rates of pay, wages, hoursof employment, and other conditions of employment.We further find that the respondent at all times since April 4 hasrefused to bargain collectively with the T. W. 0. C., as the repre-sentative of its employees, contrary to the provisions and intent ofSection 8 (5) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEUpon the whole record, we find that the activities of the re-spondent set forth in Section III above, occurring in connectionwith the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, com-merce, and transportation among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYAs we have found that Percy Schofield and Edward Nelson weredischarged because of the respondent's unfair labor practices, weshall order the respondent to offer to reinstate them and we shallaward them back pay for the period from the dates of their dis-charges to the dates on which they obtain regular and substantiallyequivalent employment, less any amounts earned by them in themeantime.It is clear that the respondent was instrumental in organizing andcompelled many of its employees, contrary to their desires, to jointhe Federation. In order to remedy its unlawful conduct therein, therespondent must cease requiring, urging, or intimidating its employ-ees to join or remain members of the Federation; must cease con-tributing financial or other support to the Federation; and mustwithdraw all recognition from the Federation as an organizationrepresentative of the respondent's employees for the purposes ofdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, and conditions of work.We shall also order the respondent to bargain collectively withthe T. W. 0. C. as representative of all its non-supervisory and non-clerical employees at its Bradford, Rhode Island, plant.Prior to thehearing many of the members of the T. W. 0. C. joined the Feder-ation and by implication renounced their T. W. 0. C. affiliation.Wehave found that such action was the result of the respondent's unfairlabor practices.We are ordering the respondent to inform its em- 618NATIONAL LABOR RELATIONS BOARDployees that they are free to become or remain members of theT.W. O. C. and are not required to become or remain members ofthe Federation. In the presence of such a finding and order, to re-frain from ordering the respondent to bargain collectively with theT.W. O. C., would be to hold that the obligation of one subdivisionof the Act may be evaded by the successful violation of another; thatthe freely expressed wishes of the majority of the employees maybe destroyed if the employer brings to bear sufficient interference,restraint, and coercion to undermine the representatives' majoritysupport.We cannot permit the purposes of the Act to be thuscircumvented.Upon the basis of the foregoing findings of fact and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers' Organizing Committee is a labor organization,within the meaning of Section 2 (5) of the Act.2.B. D. A. Employees' Federation is a labor organization, withinthe meaning of Section 2 (5) of the Act.3.Percy Schofield and Edward Nelson are employees of therespondent within the meaning of Section 2 (3) of the Act.4.The respondent, by discriminating 'in' regard to the hire andtenure of Percy Schofield and Edward Nelson, and each of them,and thereby discouraging membership ina labor organization, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (3) of the Act.5.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.6.The respondent, by organizing and dominating the administra-tion of the B. D. A. Employees' Federation, by actively sponsoringmembership in said organization among its employees, and by con-tributing financial and other support to said organization, has en-gaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (2) of the Act.7.The production and maintenance employees at the respondent'sBradford, Rhode Island, plant, excluding all supervisory and cleri-cal employees, constitute a unit appropriate for the purposes of col-lective bargaining, within the meaning of Section 9 (b) of the Act.8.By virtue of Section 9 (a) of the Act, Textile Workers' Organiz-ing Committee, having been designated as their representative by amajority of the employees in an appropriate unit, was on April 4;1937, and at all times thereafter has been, the exclusive representative DECISIONS AND ORDERS619of all employees in such unit for the purposes of collective bargaining.9.By refusing and continuing to refuse to bargain collectivelywith Textile Workers' Organizing Committee, as the exclusive rep-resentative of the employees in the above stated unit, the respondenthas engaged in and is engaging in unfair labor practices, within themeaning of Section 8 (5) of the Act.10.The aforesaid unfair labor practices are unfair labor prac-tices affecting commerce, within the meaning of Section 2 (6) and(7) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Bradford Dyeing Association (U. S. A.), Bradford, Rhode Island,and its officers, agents, successors, and assigns shall :1.Cease and desist from in any manner interfering with, restrain-ing, or coercing its employees in the exercise of their rights to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theAct.2.Cease and desist from in any manner dominating or interferingwith the administration of B. D. A. Employees' Federation or withthe formation or administration of any other labor organization ofits employees and from contributing financial or other support toB. D. A. Employees' Association or any other labor organization ofits employees.3.Cease and desist from discouraging membership in TextileWorkers' Organizing Committee or any other labor organization ofits employees by discrimination in regard to hire or tenure of em-ployment or any terms or conditions of employment.4.Cease and desist from refusing to bargain collectively with Tex-tileWorkers' Organizing Committee, as the exclusive representativeof the production and maintenance employees at its Bradford, RhodeIsland, slant, except supervisory and clerical employees.5.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :a.Offer to Percy Schofield and Edward Nelson immediate and fullreinstatement to their former positions without prejudice to theirseniority and other rights and privileges;b.Make whole Percy Schofield and Edward Nelson for any lossesof pay they have suffered by reason of the respondent's discrimina-tory acts, by payment to each of them of a sum of money equal to 620NATIONAL LABOR RELATIONS BOARDthat which each would normally have earned as wages from the dateof his discharge (i. e., April 6, 1937, and April 3, 1937, respectively)to the date of the respondent's offer of reinstatement, less any amountearned by each during that period;c.Withdraw all recognition from B. D. A. Employees' Federationas a representative of its employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, wages, rates ofpay, hours of employment, or conditions of work; and completelydisestablish said Federation as such representative;d.Upon request bargain collectively with Textile Workers' Organ-izing Committee, as the exclusive representative of the productionand maintenance employees at its Bradford, Rhode Island, plant,except supervisory and clerical employees, in respect to rates of pay,wages, hours of employment, or other conditions of employment;e.Post immediately notices to its employees in conspicuous placesthroughout its plant stating : (1) that the respondent will cease anddesist as provided in paragraphs 1, 2, 3, and 4 of this Order; (2) thatthe respondent withdraws and will refrain from all recognition ofB. D. A. Employees' Federation as a representative of its employeesand completely disestablishes it as such representative; (3) that theagreement signed with B. D. A. Employees' Federation recognizingit as the bargaining agent for its members is void and of no effect;(4) that to secure or retain employment a person need not become amember of B. D. A. Employees' Federation; (5) that the respondentwill not discharge or in any manner discriminate against any em-ployee or applicant for employment because of his membership inTextileWorkers' Organizing Committee, or any other labor organi-zation of its employees, or because of his assisting such organizationor engaging in union activity; (6) that the respondent has instructedits foremen, and other supervisory officials to remain neutral as be-tween labor organizations and that any violations of this instructionshould be reported to it;f.Such notices shall remain posted for a period of at least thirty(30) consecutive days from the date of the posting; andg.Notify the Regional Director for the First Region in writingwithin ten (10) days from the date of this Order what steps therespondent has taken to comply herewith.